DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/10/2021.
The amendments filed on 12/10/2021 have been entered. Applicant has cancelled claim 7, accordingly claims 1-4, and 6 remain pending. Claims 1, 3, and 4 are presently amended.
The previous rejections of the claims under 35 U.S.C 112(a) and (b) have been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, that the prior art of record fails to disclose the claimed position of the gantry. Examiner respectfully disagrees. With respect to the gantry pivoting about a horizontal axis of the pillar and being capable of rotating at +/-90 deg Toniolo discloses in paragraph [0077]: “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree...”, and therefore Toniolo does in fact disclose the claimed gantry rotation about the horizontal axis. Toniolo also discloses tilting between +90 deg and + 15 deg as depicted in Figs. 3-4 and corresponding descriptions. Toniolo is merely silent on the gantry being able to tilt further to -15 deg. However, secondary reference Gross teaches in paragraph [0050]: “joint 106 allows the back to recline by at least 15 degrees”. Therefore Toniolo modified by the teachings of Gross does in fact also disclose the claimed gantry tilting rotation. 
Applicant further argues, that Toniolo fails to disclose the x-ray tube assembly as claimed since Toniolo only discloses an x-ray detector. Examiner respectfully disagrees because Toniolo also discloses an x-ray source 4 in Fig. 1 and corresponding description. 
Applicant further argues, that Toniolo fails to disclose the claimed pillar because the vertical adjustment disclosed by Toniolo is only restricted to the height and not for any particular angle. Examiner respectfully disagrees because claim 1 recites that the pillar moves vertically to adjust height of the device in an upward and downward motion and does not require, as best understood in light of the 35 USC 112(b) rejection stated above, adjusting the pillar according to any particular angle as argued by Applicant. 
In response to applicant's arguments against the references individually (see Arguments regarding secondary reference Wang spanning pgs. 10-12), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further Applicant’s arguments with respect to the Wang reference have been considered but are moot because the reference is no longer being used in the current rejection.
Regarding claim 2, Applicant argues that Toniolo fails to disclose the rotation of the gantry is independent of rotation of that of the x-ray tube assembly. Examiner respectfully disagrees because as stated below the source 4 is able to move with respect to detector 2 using separate portions of the frame 7. 
Regarding claim 3, in response to applicant's arguments against the references individually (see Arguments regarding secondary reference Smith on pg. 13 of Remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, in response to applicant's argument regarding the claimed buzzer and automatic compression release (see pgs. 13-16 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 6, Applicant argues the prior art of record fails to disclose the claimed collimator, see pgs. 17-18 of Remarks. Examiner respectfully disagrees because Smith 1 teaches a collimator with multiple filters that can be automatically adapted based on breast thickness in paragraph [0067]: “an image acquisition device or system in the form of a tomosynthesis acquisition system that is configured, programmed or adapted to modify at least one acquisition parameter in response to breast density or thickness characteristics [...] a nominal size 0.3 mm large spot and nominal size 0.1 mm small spot, (2) supports for multiple filters such as molybdenum, rhodium, aluminum, copper, and tin filters [...]”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “x-ray tube assembly (103) return to 00 halting the movement, thereby releasing the compression on breast automatically” which renders the claim indefinite. First, the limitation “the movement” lacks antecedent basis. Additionally it is unclear what component’s movement is being referenced here. Finally it is unclear how the x-ray tube assembly’s angle results in releasing the compression on breast automatically which is what is suggested by the “thereby” language recited in the amended limitation. Further clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Toniolo et al. (US 2013/0281843, October 24, 2013, hereinafter “Toniolo”) in view of Gross (US 2008/0103387, May 1, 2008) and Souchay (US 2012/0140878, June 7, 2012).
Regarding claim 1, Toniolo discloses an integrated device for carrying out mammography, tomosynthesis (“This invention relates to an apparatus for carrying out an examination on the breast, in particular for carrying out mammography and/or tomosynthesis ("digital breast tomosynthesis", DBT), and biopsy.” [0002]) and stereotactic biopsy (“stereotaxic biopsy” [0005]) in sitting, standing and lying down position (“The fact that the third frame 8 is mobile between these positions allows the apparatus to be set up in two configurations, so as to perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]), the device comprises:
a) a gantry (102) (analysis head 5, e.g. see Fig. 1 and corresponding description), rotatably mounted to a pillar (101) (floor support means 9, e.g. see Figs. 1, 4 and corresponding descriptions) to pivot about a horizontal axis of the pillar (101) wherein the gantry (102) is capable of rotating at ±90°  (Fig. 8 and corresponding description, “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree..” [0077], also see Fig. 7 and corresponding description, Examiner notes that analysis head 5, i.e. “gantry” is attached to and moves along with frame 7 as shown in e.g. Fig. 1 and corresponding description) and vertical axis of the pillar (101), tilting between +90° and +15° (Figs. 3-4 and corresponding descriptions; [0113], gantry can be tilted from 0° at the vertical position to 90° at the horizontal position [0051]-[0052]), comprising of a detector (105) configured for placing a patient’s breast to be imaged (X-ray detector device 2, e.g. see Fig. 1 and corresponding description);
 b) an x-ray tube assembly (103) mounted in said gantry (102) containing an x-ray source configured for generating x-rays of different energy that assist in taking 2D and 3D images of the patient's breast (X-ray source 4, e.g. Fig. 1 and corresponding description; “perform mammography and/or tomosynthesis of a patients breast and biopsy).” [0030]); 
d) the pillar (101) supporting said gantry (102) that moves vertically in an upward and downward motion configured to adjusts height of said device for positioning a patient at sitting, standing and lying down position (“The floor support means 9 more preferably comprise a pair of telescopic columns 13” also see “means for the vertical movement 12” [0039]-[0045]; also see [0052], [0107]-[0111], Figs. 1-3 and corresponding descriptions), wherein the gantry adjusts according to an angle ±90°  (Fig. 8 and corresponding description, “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree..” [0077], also see Fig. 7 and corresponding description).
Although Toniolo discloses tilting between +90° and +15°, Toniolo fails to disclose tilting to -15°. 
However, Gross teaches, in the same field of endeavor, a gantry tilting to -15° (Figs. 1-2 and corresponding description; “joint 106 allows the back to recline by at least 15 degrees” [0150]; also see “A rigid fixture 110 connects an x-ray unit 112 to the back of the chair, and another rigid fixture 114 connects a support base 138 to the back of the chair. Support base 138 is coupled to a biopsy unit 116, and is also coupled to a breast compression device 128, at least when the breast is being imaged and when the biopsy is performed. When the back of the chair tilts back, both x-ray unit 112 and biopsy unit 116 move together with the back of the chair, maintaining the same position and orientation relative to each other, so that, for example, if the x-ray unit is aligned with a particular location on the biopsy unit, then it will remain aligned with that location when the back of the chair is tilted back, or brought upright.” [0152]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with tilting to -15° as taught by Gross in order to reduce patient discomfort by providing a reclining position that is suitable for patients that have a tendency to faint during a biopsy procedure ([0019] of Gross).
Toniolo also fails to disclose a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged. (Although, Examiner notes that Gross does teach a breast compression device 128, Fig. 1 being above an x-ray detector holder 502, Fig. 5A).
However, Souchay teaches in the same field of endeavor, a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged (“a breast support 25 and a compression pad 26 parallel to the breast support 25 for compressing the breast O when it is positioned on the breast support 25, as illustrated in FIG. 1. The compression pad 26 is positioned above the breast support 25 and can be translated relative to the latter along a translation rail 27. The breast support 25 comprises a radiation detector 251 corresponding to the radiation used by the source 24. The breast support 25 and compression pad 26 help keep the breast O immobile during acquisition of medical images.” [0022], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged as taught by Souchay in order to help immobilize a breast during image acquisition ([0022] of Souchay). 
Toniolo also fails to disclose a display (107) where a processed image of the patient’s breast is displayed. (Although, Examiner notes that Gross does generally teach a display screen [0020], that is not necessarily part of the integrated device).
However, Souchay further teaches, in the same field of endeavor, a display (107) where a processed image of the patient’s breast is displayed (“display 5 connected to the control unit 3 for displaying the acquired images [...] The display 5 can be integrated into the acquisition unit 2” [0032]-[0033], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with a display (107) where a processed image of the patient’s breast is displayed as taught by Souchay in order to provide a visual aid to a practitioner ([0032]-[0035] of Souchay). 

Regarding claim 2, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above. Toniolo further discloses wherein said gantry (102) is configured for image acquisition in 2D and 3D modes (“mammography and/or tomosynthesis of a patients breast” [0030]; also see [0082]) and in sitting, standing and lying down positions (“perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]) wherein rotation of the gantry (102) is independent of rotation of that of the x-ray tube assembly (103) ([0082]-[0085]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 above and further in view of Smith et al. (US 2012/0063567, March 15, 2012, hereinafter “Smith 1”), Sandberg (US 3,629,594, December 21, 1971).
Regarding claim 3, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above. Toniolo further discloses wherein said x-ray tube assembly (103) which is attached rotatably to the gantry (102) is configured to tilt in different angles ([0082]-[0085]) and configured to capture 2D and 2D image of the patient’s breast (“mammography and/or tomosynthesis of a patients breast” [0030]; also see [0082]) in sitting, standing and lying down position (“perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]); and x-ray tube assembly (103) return to 00 halting the movement thereby releasing the compression on breast automatically (see source 4 at 00 in e.g. Fig. 4 and corresponding description; also see “The rotation of the second portion 7b with respect to the first portion 7a makes it possible to perform tomosynthesis: in fact, by means of this rotation the source 4 can be placed in a plurality of positions with respect to the detector 2 in order to acquire images of the patient's breast in a plurality of positions.” [0087]).
Toniolo fails to disclose different angles between ±30° and 0°. 
However, Smith 1 teaches, in the same field of endeavor, rotating an x-ray tube assembly for tomosynthesis imaging “In tomosynthesis mode, tube arm assembly 106 and compression arm assembly 110 are decoupled such that compression arm assembly 110 stays in one position, compressing the patient's breast, while tube arm assembly 106 rotates about the axis, for example +/-15 degrees relative to compression arm assembly 110. Tomosynthesis can be carried out for different image orientations, so that compression arm assembly 110 can be rotated about the axis (alone or together with assembly 106) for a desired image orientation and locked in place, and then tube arm assembly 106 can be rotated relative to that position of compression arm assembly 110 for tomosynthesis imaging over +/-15 degrees or some other desired angular range.” ([0072-[0073]). Smith 1 does not explicitly teach ±30° and 0°. Instead, Smith teaches +/- 15 degrees or some other desired angular range. However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to modify the angular range taught by Smith 1 to ±30° and 0°., because Applicant has not disclosed that having ±30° and 0° provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. As such, the modification of angular would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Toniolo in view of Smith 1.
Toniolo fails to disclose wherein firing of x-ray by the x-ray tube assembly (103) is stopped with a buzzer on reaching an angle of -30°.
However, Sandberg teaches, in an analogous field of endeavor (e.g. x-ray diagnostics e.g. see col 1, ll. 15-22), firing of x-ray by the x-ray assembly (103) is stopped with buzzer (“actuate the warning device 40, and also preferably to deactivate the X-ray tube 42 or other high-energy beam source. The warning device 40 may comprise a buzzer, bell, lamp or the like.” col 3, ll. 15-25).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with wherein firing of x-ray by the x-ray tube assembly (103) is stopped with a buzzer on reaching an angle of -30° as taught by Sandberg in order to alert an operator for required intervention (col 3, ll.15-25 of Sandberg).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 above and further in view of Manak et al. (US 2014/0135623, filed November 15, 2012, hereinafter “Manak”) and Siczek et al. (US 5,526,394, June 11, 1996, hereinafter “Siczek”).
Regarding claim 4, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above but fails to disclose wherein said compression pad (104) compresses the patient’s breast placed at the detector (105) to a minimum breast thickness of 10 mm and wherein the compression pad (104) moves vertically above the detector (105) by a pneumatic mechanism in single speed and also releases the compression on high speed when emergency button or decompression button is pressed. (Although, Examiner notes, that Souchay was previously cited above regarding claim 1 for the compression pad).
However, Manak teaches, in the same field of endeavor, wherein said compression pad (104) compresses the patient’s breast placed at the detector (105) to a minimum breast thickness (see varying distances between 214 and 216 in Figs. 3-8 and corresponding descriptions) and wherein the compression pad (104) moves vertically above the detector (105) (“the lower plate 216 is fixed and the upper plate 214 is articulable along a compression direction 222 by the actuator 220. The upper plate 214 may be articulated downward (in the sense of FIG. 2) toward the lower plate 216 to compress the breast and upward away from the lower plate 216 to reduce an amount of compression on the breast 202 and/or to release the breast 202 from between the upper plate 214 and the lower plate 216.” [0033]) by a pneumatic mechanism (“The actuator 220 may be controlled by the control module 240 and/or an operator. In various embodiments, a variety of devices or mechanisms (e.g., one or more motors, pneumatic or hydraulic cylinders, electronic linear actuators, hand-operated mechanisms, or the like) may be employed to articulate the plates.” [0033]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo modified by Souchay with a pneumatic mechanism as taught by Manak in order to increase patient comfort and provide autonomous control of compression ([0057], [0070] of Manak).
Toniolo modified by Souchay and Manak fails to disclose in single speed and also releases the compression on high speed when emergency button or decompression button is pressed.
However, Siczek teaches, in the same field of endeavor, in single speed and also releases the compression on high speed when emergency button or decompression button is pressed (“The compression assembly 32 compresses the patient's breast 18 to a more uniform thickness and concomitantly immobilizes the patient's breast to enhance the resulting image. As shown, this is accomplished by compressingly engaging the patient's breast 18 between the fixed upper surface 46 of housing 48 and the compression paddle 50 which is moveable along rails 52. It will be appreciated that paddle 50 and upper surface 46 are formed from x-ray transparent materials. The paddle 50 can be manually moveable or motor driven. As shown, the paddle 50 is driven by compression motor 54, e.g., an electromechanical servo motor, via appropriate linkage including shaft 56 which is located to avoid interference with the scanning assembly 34 as will be understood from the description below. A conventional release mechanism (not shown) is provided to allow for rapid release of the patient's breast 18 from compression in case of emergency.” col. 5, l. 60- col. 6, l. 10).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with in single speed and also releases the compression on high speed when emergency button or decompression button is pressed as taught by Siczek in order to provide a mechanism for release in case of emergency (col. 5, l. 60- col. 6, l. 10 of Siczek).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 and further in view of Smith 1. 
Regarding claim 6, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above but fails to disclose wherein said x-ray tube assembly (103) contains a collimator (108) configured for collimating the x-ray beams on the patient’s breast wherein the filter material of the collimator (108) is automatically selected depending on the thickness of the patient’s breast and wherein the filter material is at-least one of 0.1mm Rhodium, 0.1mm Silver, 0.1mm Molybdenum, 0.5mm Aluminium. 
However, Smith 1 teaches, in the same field of endeavor, wherein said x-ray tube assembly (103) contains a collimator (108) configured for collimating the x-ray beams on the patient’s breast wherein the filter material of the collimator (108) is automatically selected depending on the thickness of the patient’s breast and wherein the filter material is at-least one of 0.1mm Rhodium, 0.1mm Molybdenum ([0067]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with wherein said x-ray tube assembly (103) contains a collimator (108) configured for collimating the x-ray beams on the patient’s breast wherein the filter material of the collimator (108) is automatically selected depending on the thickness of the patient’s breast and wherein the filter material is at-least one of 0.1mm Rhodium, 0.1mm Silver, 0.1mm Molybdenum, 0.5mm Aluminium as taught by Smith 1 in order to deliver a desired x-ray dose specific to different patients ([0076] of Smith 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793